           Case 1:20-cv-00309-VSB Document 30 Filed 02/05/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :
SHELTON BEAMAN,                                           :
                                                          :                            2/5/2021
                                        Plaintiff,        :
                                                          :           20-CV-309 (VSB)
                      -against-                           :
                                                          :              ORDER
UNITED STATES OF AMERICA,                                 :
                                                          :
                                        Defendants. :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        On January 26, 2021, Defendant submitted a letter detailing Plaintiff’s continued failure

to engage in discovery. (Doc. 22.) On February 3, 2021, the parties appeared before me for a

telephonic conference to discuss why Plaintiff has not engaged in discovery, and whether he

intends to prosecute his claim. Plaintiff joined the February 3, 2021 conference only after

defense counsel contacted him, and he requested adjournment to February 5, 2021 at 1:00 p.m. I

granted Plaintiff’s request. (Doc. 27.) In the interim, Plaintiff filed reply in support of his

pending motion to strike, and a “Complaint for Judicial Review of a Final Decision of the Office

of the General Counsel.” (Docs. 28–29.) Plaintiff failed to appear at the rescheduled

conference, despite defense counsel’s attempt to reach him. Accordingly, it is hereby:

        ORDERED that should Plaintiff continue to fail to engage in discovery, I will consider an

application to dismiss Plaintiff’s claims for failure to prosecute.

        IT IS FUTHER ORDERED that Plaintiff shall submit a letter clarifying whether his

Complaint for Judicial Review of a Final Decision of the Office of the General Counsel, (Doc.

28), constitutes an amended complaint or a rejection of Defendant’s arguments in it’s February 1,

2021 submission, (Doc. 26), by February 12, 2021. Plaintiff is advised that if his recent
          Case 1:20-cv-00309-VSB Document 30 Filed 02/05/21 Page 2 of 2




submission is intended to amend his complaint, he must file a single document containing all of

his claims. If Plaintiff intends to file an amended complaint, he must do so by February 26,

2021.

        IT IS FURTHER ORDERED that the status conferenced scheduled for February 12,

2021 at 11:00 a.m. is adjourned.

        The Clerk of Court is respectfully directed to mail a copy of this Order to pro Se Plaintiff.

The Court shall also email a copy of this Order to the parties.



SO ORDERED.

Dated: February 5, 2021
       New York, New York

                                                      ______________________
                                                      Vernon S. Broderick
                                                      United States District Judge
